Citation Nr: 1733289	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-50 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder, depression, and adjustment disorder.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for a left hip disability, status post replacement. 

5.  Entitlement to restoration of a 30 percent rating for atrial fibrillation, effective September 1, 2010.

6.  Entitlement to a disability rating higher than 30 percent for atrial fibrillation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to July 1991 and May 2006 to August 2007.  He also had active duty for training from January 1972 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Historically, an April 2008 decision granted service connection for atrial fibrillation with left ventricular hypertrophy and assigned a 30 percent evaluation effective August 17, 2007.  The decision also denied service connection for chronic fatigue on a direct basis and secondary to sleep apnea; denied service connection for PTSD; and also deferred a decision on service connection for aggravation of the left hip, status post replacement.  In October 2008, the Veteran submitted a notice of disagreement for all determinations with the exception of the award of service connection for atrial fibrillation.

A subsequent August 2008 decision confirmed the denial of service connection for aggravation of left hip, status post replacement. 

In August 2009, the Veteran filed a claim for increased evaluation of atrial fibrillation with left ventricular hypertrophy.  In a February 2010 rating decision, the RO proposed to decrease the evaluation for atrial fibrillation with left ventricular hypertrophy, then rated 30 percent disabling, to 10 percent based on an October 2009 VA examination, VA treatment records, and the Veteran's statements.  Thereafter, in a June 2010 rating decision, the RO decreased the evaluation of atrial fibrillation from to 10 percent disabling effective September 1, 2010.  

In January 2017 the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The April 2008 rating decision denied service connection for PTSD.  The issue has been broadened based on evidence containing diagnoses of anxiety disorder, depression, and adjustment disorder.  The scope of a claim for a mental health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Thus, the Board has recharacterized the issue on appeal to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to PTSD.  

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has not had PTSD at any point during the course of the claim.

2.  The Veteran's reported chronic fatigue has been attributed to sleep apnea and his heart disability; he has not had chronic fatigue syndrome during the course of the claim and appeal.

3.  The Veteran's left hip disability did not have onset during and was not caused by his periods of service from January 1972 to April 1972 or December 1990 to July 1991 and did not worsen during his period of service from May 2006 to August 2007.  

4.  Improvement in the Veteran's atrial fibrillation disability, to include improvement in his ability to function under the ordinary conditions of life and work, was not shown to have taken place to warrant reduction in the disability rating from 30 percent to 10 percent.

5.  The Veteran's atrial fibrillation disability has not resulted in more than a workload of 5 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or in left ventricular ejection fraction of 50 percent or less, more than one episode of congestive heart failure, and has not resulted in an automatic implantable cardioverter-defibrillator in place, or in hospitalization, during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not all been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.25 (2016).

2.  The criteria for entitlement to service connection for chronic fatigue due to undiagnosed illness or medically unexplained chronic multisymptom have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.317 (2016).

3.  The criteria for service connection for a left hip disability have not all been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

4.  The criteria for restoration of the 30 percent rating for service-connected atrial fibrillation disability have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Codes 7011-7010 (2016).

5.  The criteria for a rating higher than 30 percent for atrial fibrillation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Codes (DC) 7011-7010 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


A.   PTSD

In addition to the general service connection requirements stated above, to be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Veteran seeks service connection for PTSD related to his military service.  A formal finding of information issued in February 2008 verified the Veteran's stressors to include the death of a fellow service member in May 1991 due to a heart attack and constant fear during service at Camp Victory in Iraq related to numerous mortar, small arms, and improvised explosive device (IED) attacks by insurgent forces.  It was also confirmed that he received imminent danger pay.  

For the reasons discussed below, the Board finds that service connection for PTSD is not warranted.  In this case, the Veteran filed his claim for service connection for a mental health disorder in December 2007.  He has received VA mental health treatment for other mental health diagnoses other than PTSD.  In November 2007 there was a positive screen for PTSD.  Several subsequent negative screens for PTSD were documented in August 2010, August 2011 and July 2012, as noted by the VA treatment records.  On one occasion during the appeal period, the medical evidence documents a diagnosis of PTSD.  As discussed below, this diagnosis was based on the Veteran's descriptions of current symptoms and various stressful events during service in Iraq.  

The Veteran's service treatment records are negative for any symptoms of, treatment for, or diagnosis of a mental health condition.  His service personnel records show that he served in Southwest Asia from December 1990 to June 1991 and from July 2006 to July 2007.  

In this regard, service treatment records include a June 2007 Post-Deployment Health Assessment, which indicates the Veteran selected the answer "health stayed about the same or got better" in response to the question inquiring whether his health changed during deployment.  He also indicated that he never sought treatment at sick call during deployment.  Additionally, he selected the answer "no" in response to the question "during this deployment, did you ever feel that you were in great danger of being killed."  The Veteran denied having the following feelings in the past two weeks: being bothered with problems such as little interest or pleasure in doing things; feeling down, depressed, or hopeless; or having thoughts he would be better off dead or hurting himself.  He also denied having any experience that was so frightening, horrible, or upsetting that, in the past month he had nightmares, attempted to avoid situations that reminded him of the experience, was constantly on guard, watchful, or easily startled; or feeling numb or detached from others, activities, or his surroundings.  The June 2007 assessment also shows that on interview, the Veteran answered no indicating having had no medical problems that developed during deployment or having sought or intent to seek counseling or care for mental health; and having no concerns about possible exposures or events during the deployment that he felt may affect his health.

The Veteran underwent a VA PTSD examination in March 2008.  The examiner determined that the Veteran did not meet the full criteria for PTSD.  She detailed the symptoms and medical history to include the Veteran's reports of decreased depressive symptoms since he returned from deployment and concluded that current symptoms are attributable to anxiety disorder, NOS.  The examination report notes that PTSD is documented in treatment records, which included individual psychotherapy and participation in therapy with Vet to Vet.  According to the Veteran's reports, the onset of depressive symptoms was when he returned from Iraq.  He reported no longer experiencing symptoms of depression.  During the examination the Veteran reported each stressor corroborated by the February 2012 formal finding and also reported an additional stressor of having a faulty zipper on his gear and thinking that he was going to be killed.  The psychologists reviewed the claims file and accurately recounted its contents with regard to the Veteran's history, including his claimed stressors of a fellow service member's death due to a heart attack and exposure to fire attacks during service in Iraq.  The examination report also acknowledges that the Veteran was diagnosed with adjustment disorder with depressed mood in November 2007 and VA treatment records dated from December 2007 to March 2008 indicated he has been diagnosed with PTSD.  After examining the Veteran, the psychologist opined that he did not meet the criteria for a diagnosis of PTSD and provided Axis I diagnosis of anxiety disorder, not otherwise specified (NOS).  In so finding, the examiner explained that although the Veteran has experienced some symptoms consistent with PTSD they are not severe enough to warrant a PTSD diagnosis.  

VA treatment records dated from October 2007 to December 2016 are associated with the claims file.  Pertinent evidence of record includes an October 2007 VA Post-deployment Health Reassessment, which documents the Veteran answered yes to the following: since returning from deployment having had serious conflicts with spouse, family members, close friends, or at work that continue to cause you worry or concern; having an experience that was so frightening, horrible, or upsetting that, in the past month he had nightmares, tried hard not to think about it or went out of his to avoid situations that reminded him of it; and feeling numb or detached from others, activities, or his surroundings.  He also reported having little interest or pleasure in doing things, feeling down, depressed, or hopeless for a few or several days over the past.  

A November 2007 VA treatment record notes the Veteran recently returned from Iraq and reported for a new patient visit.  The report indicates depression and PTSD screens were positive.  A subsequent November 2007 treatment record shows the Veteran participated in individual therapy for depression with a psychologist.  Here, he was diagnosed with adjustment disorder.  

A December 2007 VA psychiatric note by the treating psychologist shows the Veteran entered a psychiatric treatment plan.  The record notes Axis I diagnosis of PTSD.  A December 2008 VA psychology evaluation notes that the Veteran was referred for psychological testing.  Based on the testing, the treating psychologist diagnosed an anxiety disorder.  A March 2009 psychiatric note shows an Axis I diagnosis of anxiety disorder.  VA psychiatry notes dated in March 2008, May 2008, June 2008, August 2008, September 2008, March 2009, April 2009, June 2009, and August 2009 shows the Veteran participated in therapy to treat anxiety disorder and adjustment disorder with depressive mood.  Therapy records also show diagnosis of personality disorder/mental retardation.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.  The Board finds the March 2008 VA opinion to be the most probative evidence with regard to the Veteran's psychiatric disorder for the entire course of his claim and appeal.  As to what disorder he has had, the opinion is more probative than the VA treatment records.  This is because the March 2008 VA examiner provided a more logical rationale for her conclusion that the Veteran does not have a PTSD diagnosis and specifically addressed the criteria for PTSD when rendering her conclusion.  The March 2008 examiner also took into consideration the Veteran's claims file and past psychiatric diagnoses, and ultimately rendered the appropriate diagnoses based on her review of his medical records, as well as her interview and evaluation of the Veteran.  

As discussed above, the Veteran's VA treatment records are predominantly negative for signs, notations, or a diagnosis of PTSD.  While some of the various VA treatment providers assessed him with having PTSD, these assessments and diagnoses do not appear to have been based on a complete mental status examination of the Veteran and/or the objective medical findings derived therefrom.  The more compelling reasoning on the part of the March 2008 VA examiner when compared to the other evidence makes the examiner's opinion more probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  

The record does not show that the Veteran has expertise in medical matters.  He is therefore considered a non-expert, or layperson.  In this regard, non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus") may or may not be competent evidence.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its decision in Jandreau v. Nicholson to explain its holding.  Id. 

In the earlier decision, the Federal Circuit stated, "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As an example, the Federal Circuit stated that a layperson would be competent to identify a simple condition such as a broken leg, but not provide evidence of a diagnosis as to a more complex medical question such as a form of cancer.  Id. at n.4.  A Veteran would also be competent to report the factual circumstances of an event during service, when he or she sought treatment, and what providers said about the condition.  Id. at 1376-77 

Also of note, the U.S. Court of Appeals of Veterans Claims (Veterans Court) has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, the Board concludes that factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence in a particular case are the complexity of the question at issue and whether a diagnosis or nexus opinion could be rendered based on personal observation. 

Service connection for PTSD requires a medical diagnosis of that disorder.  38 C.F.R. §§ 3.304 (f), 4.125.  Lay evidence is not competent to diagnose PTSD due to the complexity of the condition and the possibility of a significant delay in time between PTSD onset and the reported stressor; thus, a medical professional must "identify and describe the relationship between past events and current symptoms."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  The Veteran has no medical expertise and is not competent to diagnose whether he has PTSD mental health diagnosis.  

In sum, the preponderance of evidence is against a finding that the Veteran has had PTSD during anytime from contemporaneous to when he filed his claim to the present.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


B.  Chronic Fatigue Syndrome

In addition to direct service connection, statutes provide for a presumption of service connection for undiagnosed illnesses and medically unexplained chronic multisymptom illnesses for Persian Gulf veterans. 38 U.S.C.A. § 1117, 1118 (West 2014).  The statutes are implemented at 38 C.F.R. § 3.17 (2016).   The Veteran in this case is a Persian Gulf veteran.

Except as provided in paragraph (a)(7) of 38 C.F.R. § 3.317 , VA will pay disability compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: (i) Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) history, physical examination, and laboratory tests cannot be attributed to and known clinical diagnosis.  38 C.F.R. § 3.317 (a).  

For purposes of section 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): An undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: chronic fatigue syndrome; fibromyalgia; and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317 (a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Id.  

The Veteran contends that he was diagnosed with chronic fatigue syndrome pursuant to a March 2008 VA examination.  That is not an accurate characterization of the examination report.  One of the "problems" listed on that report is "chronic fatigue,", not "chronic fatigue syndrome."  Also listed on that report are problems of sleep apnea, and atrial fibrillation.  The report indicates that his chronic fatigue is due to his sleep apnea.  In a section of the report for summary of problems, diagnosis and functional effects, is listed "chronic fatigue," not "chronic fatigue syndrome."  Also listed in that section is "sleep apnea".  The symptoms listed for "chronic fatigue" are memory loss, decreased concentration, poor social interactions, and difficulty following instructions.  Identical symptoms are listed for sleep apnea.  It is clear from reading the report as a whole that the Veteran was not diagnosed with chronic fatigue syndrome but rather his chronic fatigue was a symptom attributed to his sleep apnea.  A March 2010 VA treatment record addressed the Veteran's atrial fibrillation and his reports of fatigue.  In that record, the physician states that she discussed with the Veteran that his atrial fibrillation could indeed be the cause of his fatigue.  

Service connection has already been established for sleep apnea and for atrial fibrillation.  

Here, the Veteran's chronic fatigue has been attributed to known diagnoses.  He does not have a qualifying chronic disability, manifested as chronic fatigue.  Hence, the presumptive provisions for Persian Gulf veterans are not applicable.  

According to the Veteran's reports, he believes that his fatigue is not due to his sleep apnea but a separate, presumptive condition.  He clarified that he feels that he has chronic fatigue syndrome rather than being tired because of sleep apnea.  The Veteran is not shown to have expertise in the diagnosis of medical conditions.  Although lay persons are competent to provide opinions on some medical issues, the specific matter of the diagnosis and/or etiology of the Veteran's chronic fatigue symptoms is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  His diagnosis is not competent evidence.  

For the above reasons, the Board concludes that the preponderance of the evidence is against granting service connection for chronic fatigue syndrome on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


C.  Left Hip

In an August 2008 decision, the RO determined that the Veteran's left hip replacement condition was a preexisting condition and there was no evidence of worsening of the condition to establish service connection by aggravation.  It was concluded that although the Veteran was on permanent profile, service treatment records do not show complaints or treatment relative to the hip and the March 2008 x-rays were normal.

In this regard, during the Board hearing the Veteran's representative advised that this condition is characterized as aggravation; however the theory of entitlement should be a service incurrence basis.  The Veteran testified that during service he had hip pain beginning in 1972 but there was no direct injury to the hip.  He stated that he did not report for treatment because he thought the pain was related to normal wear and tear from the activity.  He explained that the pain started with his duties as a truck driver, climbing up inside of trucks, on weekends with the National Guard and progressed over time and continued during reserve duty.  Eventually he had a hip replacement in 2002 with a private hospital, Community North Hospital.  The Veteran explained his civilian employment history from 1972 to the year 2000 and testified that he had no employment related to getting in and out of trucks.  

Thus, the Veteran is claiming that his left hip condition was caused by or began during his period of service from January 1972 to April 1972 and that eventually he had to have his hip replaced thirty years later.  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.

The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).

In this case, the Veteran's service treatment records document reports of left hip replacement in October 2002.  The Veteran's reserve service treatment records include multiple reports of medical examination for various reasons.  Specifically, a January 1983 enlistment exam, March 1987 and December 1990 periodic exams, an April 1991 exam for redeployment, and a May 1992 and February 2000 report of medical examinations for being over the age of 40 do not document any left hip problems or conditions.  Multiple service treatment records also document the Veteran's reports that he had no medical problems.  Specifically, concerning his period of service from May 2006 to August 2007, service treatment records include a February 2006 report of medical examination for retention in the Army National Guard, which shows an abnormal clinical evaluation of the Veteran's left hip noting a "left hip prosthesis (total hip arthroplasty)."  This indicates that the Veteran had a left hip prosthesis at the time.  To that extent his left hip was abnormal and the timing is sufficient for the Board to find that his left hip prosthesis was noted on entrance into the last period of active service.  

Also of record is a report from Columbus Diagnostic Imaging dated in August 2002.  This shows that the Veteran had degenerative changes of his hips, left greater than right. 

The question then is whether there was any aggravation of the noted abnormality for that period of service that began in May 2006.  


A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

Subsequent Pre-deployment Health Assessments dated in March 2006, June 2006 and July 2006 document the Veteran answered "no" indicating that he had no medical problems and no questions or concerns about his health.  After interview and examination of the Veteran the provider indicated that there were no medical problems, to include orthopedic, that required referral or further documentation.  A pre-deployment medical screening form indicates the Veteran reported having a physical profile, being treated by a healthcare provider in the last year, and currently taking medication to treat other conditions, having a left hip replacement in October 2002.  He again denied having current medical problems.   

Upon return from deployment, a July 2007 Post-Deployment Health Assessment shows the Veteran selected the answer indicating that his "health stayed about the same or got better" in response to the question inquiring whether his health changed during deployment.  The Veteran also indicated that he never sought treatment at sick call.  He reported that he was currently on physical profile and denied currently having the following symptoms or having developed them during deployment: swollen, stiff, or painful joints, or muscle aches.  In this regard, the provider commented that the Veteran had a left hip profile prior to deployment.  There were no further entries or comments.  

Also, reserve service treatment records include private treatment records dated from October 2002 to January 2003.  Specifically, an October 2002 communication from the Veteran's private practitioner noted that he was scheduled for a total hip replacement on October 22, 2002.  A subsequent December 2002 communication from the Veteran's private practitioner indicates that he was cleared to return to the National Guard but was restricted from any lifting, pushing, or pulling until further notice.  A January 2003 communication to the Chief Medical Officer of the Indiana National Guard from the private practitioner, Dr. E.S.L. indicated that the Veteran was able to return to the Army National Guard following left hip replacement with the request that he is does not run for physical training exercise, either walking, swimming, or biking was recommended with a 50 pound lifting restriction.  

Additionally, pertinent records include post-service VA treatment records.  Specifically, an October 2007 VA Post-deployment Health Reassessment, two months after separation discharge, indicates the Veteran reported having left hip pain status post left hip replacement in 2002.  The Veteran also reported having symptoms of swollen, stiff or painful joints, muscle aches, numbness or tingling in hands or feet, skin disease or rashes, dizziness, fainting, lightheadedness.

Thereafter, a March 2008 general medical examination report shows the Veteran reported the gradual onset of left hip problems in 1999 and he had a replacement in 2002.  The impression from the left hip x-rays was "Normal postoperative examination."  Although the examiner included a diagnosis of "Arthritis, left hip, S/P replacement," it is clear that this was based on the reason for the hip replacement.  Indeed, to find otherwise does not make sense as the results of the x-rays were normal postoperative examination.  

The preponderance of evidence is against a finding that the Veteran's left hip disability was incurred during his period of service from January to April 1972 or from December 1990 to July 1991.  Particularly probative are the medical records prior to the hip replacement and the Veteran's own reports of onset many years after service. The Veteran's affirmative statements as documented in his available medical records since 1972 to 2002, as well as the absence of notations in such records where he would have been expected to report symptoms related to an onset of hip pain until he had surgery many years later in 2002, are highly probative as to the nature and timing of his left hip symptoms and injuries.  Although the absence of treatment related specifically to an in service incident does not prove the absence of symptoms, the Board infers that any symptoms were no more than temporary or intermittent before the Veteran reported chronic symptoms, which lead to surgery in 2002.  It would be expected that, if the Veteran had been having long-term or ongoing aggravating pain or other symptoms, and particularly since onset in 1972 he would have reported it much earlier than what is recorded in the record.  

The evidence is also against a finding that the Veteran had any increase in disability as to the hip disorder noted at entrance into his period of active service that began in May 2006.  According to the record evidence, the Veteran first reported hip pain in an October 2007 VA Post-deployment Health Reassessment, two months after separation discharge.  On this report, he indicated having left hip pain status post left hip replacement in 2002.  However, on service treatment records, and medical history reports between October 2002 and October 2007, related to the Veteran's pre and post deployment health, the Veteran denied having had any left hip or joint problems.

Although the record includes evidence of a left hip disability, the collective medical evidence of record indicates that the Veteran does not have, and at no point pertinent to this appeal has had, a left hip disability that may be associated with an in-service event, injury, or disease.  Significantly, there is no contrary medical evidence or opinion of record-i.e., that, in fact, establishes a medical nexus between current left hip disability and service, to include injury therein-and neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.   

In this regard, the Board is not rejecting the Veteran's reports of continuous symptoms due solely to a lack of corroborating records; instead, this determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, as well as a lack of reports in certain records where they would be expected.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As such, the Board has considered the Veteran's assertions, but finds that they provide no significant probative support for the claim.  

A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether a specific incident in 1972 of hip pain leads to left hip replacement and current disability, is not a simple question subject to non-expert opinion evidence.  The Board finds the medical evidence of record more probative than the Veteran's general lay statements.  

For the reasons stated above, the Board finds that the preponderance of evidence is against a conclusion that his left hip disability had onset during, was caused by, or worsened during a period of active service.  The appeal must therefore be denied.  


III.  Restoration of Rating Atrial Fibrillation

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

With regard to the propriety of the reduction in rating for the Veteran's atrial fibrillation, the regulation governing reductions, 38 C.F.R. §  3.105 (e), contains its own notice provisions and procedures.  The Board need not discuss those provisions and procedures because it finds that the evidence did not show improvement in the disability and the reduction was not warranted for that reason.  

In any rating reduction case, even those where the rating has been in place for less than 5 years, it must be ascertained, based upon a review of the entire recorded history of the disability, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 419 (1993); 38 C.F.R. § 4.13 (2014).  Moreover, 38 C.F.R. §§ 4.2 and 38 C.F.R. § 4.10 provide that, in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

In an April 2008 rating decision, the RO granted service connection for atrial fibrillation with left ventricle hypertrophy and initially rated it 30 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7011 (for ventricular arrhythmias, sustained).  In June 2010 rating decision, the RO reduced the rating to 10 percent, this time considering the criteria found at Diagnostic Code 7010 (for supraventricular arrhythmias) as well as at Diagnostic Code 7011.

Diagnostic Code 7010 provides that a 10 percent rating is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year, documented by ECG or Holter monitor.  38 C.F.R. § 4.104.  A 10 percent rating is assigned for permanent atrial fibrillation (lone atrial fibrillation) or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  Id.  

Under DC 7011, a 10 percent rating is assigned when the disability results in a workload of greater than 7 METs (metabolic equivalents), but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A higher 30 percent rating is assigned when the disability results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray. A rating of 60 percent is assigned when a Veteran has had more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7011.

Pertinent evidence of record includes private and VA treatment records.  Specifically, private treatment records from Dr. B.K., of Columbus Gynecology and Columbus Adult Medicine show the Veteran was treated for atrial fibrillation dated from November 2007 to December 2007.  Treatment records include a December 2007 EKG demonstrated normal sinus rhythm and a normal pattern.  The treatment report indicates the Veteran "was able to exercise for 4 minutes and 30 seconds on an accelerated Bruce protocol, achieving a work level of 8 METs (10 percent) and 93% of his maximum predicated heart rate."  He had no significant symptoms of EKG changes with exercise.  He did have a hypertensive response to exercise with a peak blood pressure of 202/90.  His resting LV function was normal with mild to moderate left ventricular hypertrophy and mild left atrial enlargement.  There were no stress induced wall abnormalities."

Specifically, a December 2007 stress test as part of his workup for atrial fibrillation revealed a normal perfusion of left ventricle.  During the stress test the Veteran had a non-sustained run of wide complex tachycardia.  During recovery he had 3 minutes of wide complex tachycardia, with a left bundle inferior axis at morphology at 300 bpm that started when he was in AF at that rate.  This prompted a subsequent January 2008 EP study, which was negative for ventricular tachycardia or WPW.  It was noted that it was difficult to cardiovert the Veteran out of atrial fibrillation during the study but he was eventually brought back to sinus rhythm. 

A January 2008 VA treatment record shows the Veteran completed a treadmill stress test for evaluation of arrhythmia.  The results were 7.7 METs.  

In March 2008 the Veteran underwent VA examination to determine the etiology of any heart condition.  The March 2008 general medical examination report shows the Veteran's atrial fibrillation was controlled with medication.  EKG results were abnormal revealing atrial fibrillation.  The examiner concluded the condition did not impact the Veteran's employment as a risk manager for the past 5 to 10 years.  It was also noted that there are effects on usual activities such as playing sports.  The examination report does not show that METs testing was conducted.  The examiner diagnosed atrial fibrillation with left ventricular hypertrophy (30 percent) and concluded that the condition caused no limitations on physical activity and that ordinary (moderate to heavy) physical activity does not result in cardiac symptoms such as fatigue and dyspnea.  However, that participation in very strenuous activities would impact occupational activities.  

A June 2009 VA treatment record shows the Veteran failed cardioversion, noting that arrhythmia is managed by metoprolol and Coumadin.  ECHO revealed no structural abnormalities.  The clinician concluded that the Veteran was asymptomatic concerning atrial fibrillation and he will continue with a rate control strategy for the chronic atrial fibrillation.

A July 2009 VA cardio arrhythmia consult shows the Veteran reported for follow-up of atrial fibrillation condition managed with rate controlling medications and anticoagulation.  The examination report notes he had no symptoms of palpations, shortness of breath, DOE, CHF, syncope or presyncope.  It is further indicated that he underwent cardioversion on June 15, 2009, which was unsuccessful in converting him to sinus rhythm.  

The Veteran filed a claim for an increase in August 2009.  VA afforded him an examination of his heart condition in October 2009.  The examination report shows the Veteran had intermittent arrhythmia with two supraventricular arrhythmia episodes in the past year documented by electrocardiogram.  He endorsed symptoms of fatigue, headache, dizziness, and sweating.  METs test revealed that the Veteran was able to perform 7.70 METs and had no chest discomfort, dyspnea, fatigue, or light-headedness.  Ejection fraction was recorded as greater than 50 percent.  Here, the examiner concluded that X-ray identified no significant findings with normal global left ventricular systolic function and no obvious regional wall motion abnormalities.  The examiner indicated that he had moderate left atrial dilatation and that other cardiac chambers were normal in size and function.  

A March 2010 VA treatment record notes the Veteran reported he was diagnosed with permanent atrial fibrillation.  He reported feeling fatigued most of the time, and more so than a few months ago when he was initially diagnosed.  On examination there were no palpations, presyncope/syncope or dyspnea.  ECHO on examination revealed irregular rhythm.  Atrial fibrillation rate was 94 bpm.  The examiner acknowledged the December 2007 stress test and a January 2008 ECG shows sinus rhythm.  As well as a July 2009 cardioversion was unsuccessful and the Veteran was noted to have progressed to permanent atrial fibrillation.  The examiner noted that the condition was managed medically with rate controlling medications and anticoagulation.  The examiner diagnosed permanent atrial fibrillation and the Veteran was to continue medications.  

In addition, the March 2010 practitioner acknowledged his worries with regard to the reduced evaluation noting that the Veteran provided a number of medical records, including a record where he completed a response stating that he exercised vigorously several times per week.  The examination report indicates that the examiner asked the Veteran if he was indeed running, cycling, or lifting weights.  The Veteran answered he had not participated in such physical activity since he returned from Iraq.  The examination report indicates the Veteran was advised that "it is difficult for health care providers to accurately assess the level of disability he suffers if he is not accurate in reporting his activity levels."  

Following the October 2009 examination, the RO proposed reducing the rating in February 2010; and then did so in a June 2010 rating decision, reducing the rating to 10 percent effective September 1, 2010.  

The Board finds that the reduction of the Veteran's disability rating from 30 percent to 10 percent for his service-connected atrial fibrillation disability, was not proper.  The record did not demonstrate actual improvement in his disability.  Indeed, the METs noted prior to award of service connection and the initial rating were essentially the same as the METs noted in the October examination.  Similarly, there was no meaningful difference as to the number of episodes per year of his disability at the time of the initial rating and at the time of the reduction.  Additionally he was found to have moderate left atrial dilatation during the October 2009 examination and had been found to have hypertrophy as of the 2008 examination.

The record does not contain evidence to support a finding that the Veteran's atrial fibrillation disability underwent improvement, let alone improvement in his ability to function under the ordinary conditions of life and work.  For this reason, restoration of the 30 percent rating to September 1, 2010, is warranted and the appeal is granted. 

IV.  Increased Rating

In August 2009, the Veteran filed a claim for increased rating.  As discussed above, he was afforded an October 2009 VA arrhythmias examination to determine the severity of his disability.  The examination report shows the Veteran had intermittent arrhythmia with two supraventricular arrhythmia episodes in the past year documented by electrocardiogram.  He endorsed symptoms of fatigue, headache, dizziness, and sweating.  METs test revealed that the Veteran was able to perform 7.7 METs and had no chest discomfort, dyspnea, fatigue, or light-headedness.  Ejection fraction was recorded as greater than 50 percent.  He was found to have moderate left atria dilatation.  Here, the examiner concluded that X-ray identified no significant findings with normal global left ventricular systolic function and no obvious regional wall motion abnormalities.  

VA treatment records dated from May 2010 to December 2016 show the Veteran reported for routine visits to monitor his condition to include monthly warfarin therapy.  During this period, the Veteran's condition was managed medically with rate controlling medications and anticoagulatoin.  VA treatment records consistently document that the Veteran denied chest pain, shortness of breath, nausea, vomiting, and diarrhea.  Multiple stress tests, electrocardiogram (EKG) echocardiograms (ECHO) also do not establish a workload of less than 5 METs resulting in symptoms.  

In an April 2016 VA Form 646 the Veteran, through his representative reported that his atrial fibrillation disability had worsened and requested an updated examination.

In June 2016 the Veteran was afforded a VA contracted heart examination.  EKG results were normal and the examiner conducted an interview-based METs test indicating that exercise stress testing is not required as part of the Veteran's current treatment plan and this test was not without significant risk.  The examination report notes the Veteran reported symptoms of dyspnea and fatigue.  The results of the interview-based METs test revealed that the Veteran was able to perform 5-7 METs (consistent with activities such as walking 1 flight of stairs, golfing (without cart), mowing lawn (push mower), and heavy yard work (digging).  These results meet do not show that the criteria for a rating higher than 30 percent have been met.

Given the above findings, the preponderance of the evidence is against a finding that the Veteran's atrial fibrillation approximated the criteria for a rating higher than 30 percent for any period on appeal.  During this time, an evaluation greater than 30 percent was not warranted because the most probative evidence shows that he has not had dyspnea, fatigue, angina, dizziness, or syncope with workloads of 5 METs or less, or congestive heart failure, or left ventricular dysfunction with an ejection fraction of 50 percent or less.  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms did not approximate the criteria for a rating higher than 30 percent for any period on appeal.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


V.  Extraschedular

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of atrial fibrillation are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for a left hip disability, status post replacement is denied.

The 30 percent rating for atrial fibrillation is restored, effective September 1, 2010.  

Entitlement to a rating higher than 30 percent for atrial fibrillation is denied.


REMAND

The Veteran has been diagnosed with anxiety disorder, depression, and adjustment disorder that may be associated with service.  Specifically, in November 2007 Dr. D.T. diagnosed adjustment disorder with depressed mood.  The March 2008 VA examiner also diagnosed the Veteran with anxiety disorder but did not provide an etiology opinion.  Additionally, in December 2008 Dr. D.T. diagnosed anxiety disorder and in a subsequent March 2009 therapy session opined that anxiety probably was worsened by the Veteran's experiences on deployment and may have complicated his reintegration into his family upon return.  Such terminology, equivalent to "may or may not," is an insufficient basis for an award of service connection.  Winsett v. West, 11 Vet. App. 420, 424 (1998).  

A subsequent May 2012 VA psychiatry note shows the Veteran participated in the OEF/OIF/OND unit from June 2009 to May 2012 to treat anxiety and depressed mood diagnosed in 2009 with Axis I depression and Axis IV readjustment.

As the evidence thus indicates the presence of symptoms of a psychiatric disability that may be associated with the Veteran's active service, and disability due to an event or injury during such service would establish entitlement to compensation under VA laws and regulations, a remand of this claim for a VA examination as to the nature and etiology of the Veteran's current psychiatric disorder is therefore warranted.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran is scheduled for a VA psychiatric examination to determine the etiology of any psychiatric disorder, other than PTSD, to include the diagnoses of anxiety disorder, NOS, depression, and adjustment disorder.  The examiner must review the claims file in conjunction with the examination.  The examiner must include a complete rationale to support any opinion provided.  The examiner must accomplish the following:  

For each currently diagnosed acquired psychiatric disorder other than PTSD-to include anxiety disorder, depression, and adjustment disorder the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder had its onset during service, or was caused by the Veteran's military service.  The examiner must provide a rationale to support any and all conclusions reached.  

2.  Then, readjudicate the claim of entitlement to service connection for a psychiatric disorder other than PTSD.  If the benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


